Appellant was convicted for keeping a bawdy house.
The information nowhere alleges that appellant "owned," "leased," "occupied" or "controlled" the house. It simply alleges that he "kept and was concerned" in keeping it. The information would have been good under the old law. Killman v. State, 2 Texas Crim. App., 222; Lowe v. State, 4 Texas Crim. App., 34. But such is not the case under present Article 500, P.C.; Lamar v. State, 30 Tex.Crim. Rep., 18 S.W. Rep., 788; Mitchell v. State, 34 Tex.Crim. Rep., 30 S.W. Rep., 810. Under the amendment of 1889 only the "owner, lessee or tenant" was liable to such prosecution. Under the amendment of 1907, p. 246, Acts Legislature, the person who owns, leases, occupies or controls the house, or who acts as the agent of such person, may be prosecuted. No offense is charged under the present information.
The judgment is reversed, and the prosecution ordered dismissed.
Dismissed. *Page 592